           Case 1:20-cv-07269-VEC Document 33 Filed 12/02/20 Page 1 of 1


                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT
                                                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC #:
 -------------------------------------------------------------- X           DATE FILED:12/2/2020
 THE NATIONAL ACADEMY OF TELEVISION :
 ARTS AND SCIENCES, INC. and ACADEMY :
 OF TELEVISION ARTS & SCIENCES,                                 :
                                                                :
                                              Plaintiffs,       :           20-cv-7269 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
 MULTIMEDIA SYSTEM DESIGN, INC.                                 :
 d/b/a “CROWDSOURCE THE TRUTH”,                                 :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a teleconference is scheduled for December 2, 2020 at 5:00 p.m.;

        IT IS HEREBY ORDERED THAT: Due to a scheduling conflict, the teleconference will

be held on December 3, 2020 at 4:30 p.m. The parties must appear for the conference by

dialing 888-363-4749, using the access code 3121171 and the security code 7269. Any

recording of the hearing is strictly prohibited.



SO ORDERED.
                                                                    ________________________
Date: December 2, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
